Per Curiam.
Plaintiff was injured through a collision between a truck owned by defendants and a car driven by himself, and sued for damages for personal injuries, medical bills and damage to his car. He has a verdict for $7,500. Application was made to the trial judge for a rule why a new trial should not be granted, and was denied. Application was then made to this court for such rule and it was allowed. The sole question raised under the specific terms of the rule is that the verdict is excessive.
Our examination of the proofs leads us to the conclusion that the verdict is not excessive and the rule will therefore be discharged, with costs.